16-31291-dof   Doc 140   Filed 03/08/19   Entered 03/08/19 10:58:50   Page 1 of 4
16-31291-dof   Doc 140   Filed 03/08/19   Entered 03/08/19 10:58:50   Page 2 of 4
16-31291-dof   Doc 140   Filed 03/08/19   Entered 03/08/19 10:58:50   Page 3 of 4
                          UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MICHIGAN
                                   FLINT DIVISION

 In Re:                                             Case No. 16-31291-dof

 Kirk Leslie Morrison
                                                    Chapter 13

 Debtor(s).                                         Judge Daniel S. Opperman

                                       PROOF OF SERVICE

       The undersigned does hereby certify that a copy of the Notice of Mortgage Payment
Change has been duly electronically serviced, noticed or mailed via U.S. First Class Mail,
postage prepaid on March 8, 2019 to the following:

          Kirk Leslie Morrison, Debtor
          551 S. Kellogg
          Howell, MI 48843

          Peter T. Mooney, Debtor’s Counsel
          pmooney@sfplaw.com

          Carl Bekofske, Trustee
          ECF@flint13.com

          United States Trustee’s Office
          (registeredaddress)@usdoj.gov

                                                    Respectfully Submitted,

                                                    /s/ Jon J. Lieberman
                                                    Jon J. Lieberman (P79786)
                                                    Sottile & Barile, Attorneys at Law
                                                    P.O. Box 476
                                                    Loveland, OH 45140
                                                    Phone: 513.444.4100
                                                    Email: bankruptcy@sottileandbarile.com
                                                    Attorney for Creditor




 16-31291-dof        Doc 140       Filed 03/08/19   Entered 03/08/19 10:58:50     Page 4 of 4
